     Case 2:19-mj-05100-DUTY Document 1 Filed 12/03/19 Page 1 of 1 Page ID #:1

                                                                                                ~= ILEC~



                                                                                                               , ,~ `
                                                                                         ..
                                                                                         ~ V.                   _.~


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA                                   ~ CASE NUMBER

                                              PLAINTIFFS)                          ~'`~
                                                                                      ' C.0
                             V.


           S1E~/A,~         ~l ~.c_
                                                                               AFFIDAVIT RE
                                           DEFEt~mANT~s~.                OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: ~~U~lGl~Hi~Q~
in the _                   ,            District of      C~ ~v r~C3~c~,                  on
at               ❑ a.m./ D p.m. The offense was allegedly committed on or about
in violation of Title             ~a               U.S.C., Sections) 3~~ i 2~~So3                  ; 52u5,c, 3oti22. 3o~o9ca1<<~~~)
t0 Wlt: _
        Cam SPrO~~ MRK-~,Jc- CANOucf ~-onr~t~YnwS RNoA~fl,,rr A.io Ate-m~~ ' C~(~+o ,.~+t.~1


A warrant for defendant's arrest was issued by:       1-4oa . U. M~c~►~.~. ~~.~(         v. S . Vf1Ac~s~n-F ~~Oc~.

Bond of $                               was ❑set / ❑recommended.

Type of Bond:

Relevant documents)on hand (attach):


I swear that the foregoing is h•ue and correct to the                  nowledge.
                                                        ~~ o~rr.n .


Swo~to before me, and sub         ib d in ~y pres c~o                         I~              I~               , by

               ~/                                  ~ ~:~~`""             ty Clerk.
                                  '                '~+i erst. c~ ~~F
                                                   '
                                                            'y
                                                            1202                                           ~

Signature of Agent                                               Print Name of Agent                                    ~



Agency                                                           Title

CR-52(05/98)                            AFFIDAVIT RE OUT-OF-DISTRICT'WARRANT
